J-S60038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD DRAYTON                             :
                                               :
                       Appellant               :   No. 191 MDA 2019

             Appeal from the PCRA Order Entered January 29, 2019
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0004335-2015


BEFORE:      SHOGAN, J., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY SHOGAN, J.:                          FILED SEPTEMBER 11, 2020

        Appellant, Ronald Drayton, appeals from the order denying his petition

filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

We affirm.

        The PCRA court summarized the factual and procedural history of this

matter as follows:

               On February 12, 2016, the Luzerne County District Attorney
        filed an eight count Criminal Information, charging [Appellant]
        with violating 18 Pa.C.S.A. § 6105(a)(1), Persons not to possess,
        use, manufacture, control, sell or transfer firearms (Count 1); 18
        Pa.C.S.A. § 6106(a)(1), Firearms not to be carried without a
        license (Count 2); and 18 Pa.C.S.A. § 2705, Recklessly
        endangering another person [“REAP”] (Counts 3-8).           These
        charges stem from a July 10, 2015 incident at the Passion Lounge
        in Wilkes-Barre, Pennsylvania. On May 5, 2017, [Appellant]
        signed a Guilty Plea Agreement and Colloquy, indicating that it
        was his intention to plead guilty to Count 2, Firearms not to be
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60038-19


     carried without a license. The signed plea agreement set forth
     that the Commonwealth agreed to withdraw the remaining counts,
     and that it would not oppose [Appellant’s] request that any term
     of incarceration be served concurrently with the sentence imposed
     on [Appellant] by the U.S. District Court in the Middle District of
     Pennsylvania in the case of United States of America v. Ronal[d]
     Drayton, 3:14-CR-00305-EMK-4. Agreement signed 5-5-17[,] at
     2. Additionally, the signed agreement acknowledged that the
     sentencing court is not bound by any term as to [the] sentence
     contained in the agreement, and that [Appellant] had not been
     guaranteed a specific sentence. Id. at 3.

           A hearing was conducted on May 5, 2017, at which time
     [Appellant] confirmed he intended to plead guilty to Count 2. N.T.
     5/5/17, at 3. Prior to the [c]ourt’s acceptance of the guilty plea,
     [Appellant] was subject to a verbal guilty plea colloquy. Id.
     During the colloquy, [Appellant] confirmed to the [c]ourt that he
     and his attorney discussed and reviewed his desire to plead guilty,
     and that [Appellant] had reviewed and signed the written Guilty
     Plea Agreement and Colloquy. Id. at 4. Following the [c]ourt’s
     acceptance of [Appellant’s] guilty plea, he was sentenced to a
     standard range sentence of 24 to 48 months’ incarceration to be
     served concurrently with the federal sentence. Id. at 19-20.
     [Appellant] was advised by this [c]ourt of his post-sentence rights
     before the hearing concluded. Id. at 24-25.

            No post-sentence motion or direct appeal was filed. On May
     20, 2018, [Appellant] filed a pro se Motion for Post Conviction
     Collateral Relief alleging that his trial counsel rendered ineffective
     assistance with regard to [Appellant’s] guilty plea. PCRA counsel
     was appointed to represent [Appellant], and a supplemental PCRA
     petition was filed on December 11, 2018. A PCRA hearing was
     held on January 29, 2019. The crux of [Appellant’s] argument is
     that he agreed to plead guilty to Count 2 of the [eight] Count
     Information because his counsel erroneously indicated to him that
     if the [c]ourt ran his state sentence concurrently with the federal
     sentence, [Appellant] would serve the entirety of the state
     sentence in a federal facility.            Contrary to [Appellant’s]
     expectations, however, he is scheduled to be paroled on his
     federal sentence on November 1, 2019, prior to reaching the
     maximum term of his state sentence. N.T. 1/29/19 at 10.

          [Appellant’s] request for post-conviction relief was denied at
     the conclusion of the PCRA hearing, and [Appellant] filed a

                                     -2-
J-S60038-19


      counseled timely Notice of Appeal on January 30, 2019. PCRA
      counsel was permitted to withdraw, and appellate counsel was
      appointed to represent [Appellant]. Through appellate counsel,
      [Appellant] filed a timely Pa.R.A.P. 1925(b) statement of errors
      complained of on appeal on March 21, 2019.

PCRA Court Opinion, 5/24/19, at 1-3. This panel filed a memorandum in this

matter on January 2, 2020. On January 9, 2020, the Commonwealth filed an

application for reconsideration, which this panel granted on February 28,

2020. After additional review, this case is now ripe for disposition.

      Appellant presents the following issues for our review:

      I. Whether defense counsel was ineffective at the time of
      [Appellant’s] guilty plea in that he incorrectly advised [Appellant]
      that if the court sentenced [Appellant] to a concurrent term with
      his federal sentence he would not have to serve any time in state
      prison under the sentence in the above captioned case.

      II. Whether [Appellant’s] guilty plea was knowing and voluntary
      in that he incorrectly, based on counsel’s advice, believed that he
      would not serve any time in state prison on the above-captioned
      sentence.

Appellant’s Brief at 3 (full capitalization omitted).

      Initially, we observe that Appellant’s brief does not comply with

Pa.R.A.P. 2119, which provides, in pertinent part, as follows:

      (a) General rule. The argument shall be divided into as
      many parts as there are questions to be argued; and shall
      have at the head of each part--in distinctive type or in type
      distinctively displayed--the particular point treated therein,
      followed by such discussion and citation of authorities as are
      deemed pertinent.

Pa.R.A.P. 2119(a) (emphasis added).        The argument portion of Appellant’s

brief is not divided into as many parts as there are questions to be argued


                                       -3-
J-S60038-19


because the argument portion is one part, yet Appellant lists two issues in his

statement of the questions presented. Appellant has combined each of the

points raised to now argue that the PCRA court erred in failing to find that

defense counsel was ineffective in offering advice at the time of the guilty

plea, which rendered the plea involuntary.        Appellant’s Brief at 11-18.

Likewise, we will address Appellant’s claims in a single discussion.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).   We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

      Our Supreme Court has long stated that in order to succeed on a claim

of ineffective assistance of counsel, an appellant must demonstrate that (1)

the underlying claim is of arguable merit; (2) counsel’s performance lacked a

reasonable basis; and (3) the ineffectiveness of counsel caused the appellant

prejudice. Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa. 2001). It is


                                     -4-
J-S60038-19


presumed that the petitioner’s counsel was effective, unless the petitioner

proves otherwise. Commonwealth v. Williams, 732 A.2d 1167, 1177 (Pa.

1999). Furthermore, claims of ineffective assistance of counsel are not self-

proving. Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002).

       It is clear that a criminal defendant’s right to effective counsel extends

to the plea process, as well as during trial. Commonwealth v. Allen, 833

A.2d 800, 802 (Pa. Super. 2003) (citing Commonwealth v. Hickman, 799

A.2d 136, 141 (Pa. Super. 2002)). However:

       allegations of ineffectiveness in connection with the entry of a
       guilty plea will serve as a basis for relief only if the ineffectiveness
       caused the defendant to enter an involuntary or unknowing plea.
       Where the defendant enters his plea on the advice of counsel, “the
       voluntariness of the plea depends on whether counsel’s advice
       ‘was within the range of competence demanded of attorneys in
       criminal cases.’”

Allen, 833 A.2d at 802 (quoting Hickman). Our law does not require that a

defendant be totally pleased with the outcome of his decision to plead guilty,

only    that    his   decision   be    voluntary,    knowing,     and    intelligent.

Commonwealth v. Baldwin, 760 A.2d 883, 885 (Pa. Super. 2000).

       In Commonwealth v. McCauley, 797 A.2d 920 (Pa. Super. 2001), we

explained that

               [o]nce a defendant has entered a plea of guilty, it is
               presumed that he was aware of what he was doing,
               and the burden of proving involuntariness is upon
               him.      Therefore, where the record clearly
               demonstrates that a guilty plea colloquy was
               conducted, during which it became evident that the
               defendant understood the nature of the charges
               against him, the voluntariness of the plea is

                                        -5-
J-S60038-19


          established. A defendant is bound by the statements
          he makes during his plea colloquy, and may not assert
          grounds for withdrawing the plea that contradict
          statements made when he pled.

     Commonwealth v. Stork, 737 A.2d 789, 790-791 (Pa. Super.
     1999), appeal denied, 564 Pa. 709, 764 A.2d 1068 (2000)
     (citations and quotations omitted).    Determining whether a
     defendant understood the connotations of his plea and its
     consequences requires an examination of the totality of the
     circumstances surrounding the plea. [Commonwealth v. Yager,
     685 A.2d 1000 (Pa. Super. 1996)].

          In order to determine the voluntariness of the plea
          and whether the defendant acted knowingly and
          intelligently, the trial court must, at a minimum,
          inquire into the following six areas:

                (1) Does the defendant understand the
                nature of the charges to which he is
                pleading guilty?

                (2) Is there a factual basis for the plea?

                (3) Does the defendant understand that
                he has a right to trial by jury?

                (4) Does the defendant understand that
                he is presumed innocent until he is found
                guilty?

                (5) Is the defendant aware of the
                permissible ranges of sentences and/or
                fines for the offenses charged?

                (6) Is the defendant aware that the judge
                is not bound by the terms of any plea
                agreement tendered unless the judge
                accepts such agreement?

     Commonwealth v. Young, 695 A.2d 414, 417 (Pa. Super.
     1997).

McCauley, 797 A.2d at 922.

                                   -6-
J-S60038-19


      This Court consistently stated that “even if there is an omission or defect

in the guilty plea colloquy, the guilty plea will not be deemed invalid if the

circumstances surrounding the entry of the plea reveal that the defendant fully

understood the nature and consequences of his ... plea and that he ...

knowingly and voluntarily decided to plead guilty.”        Commonwealth v.

Blackwell,    647    A.2d    915,   921-922     (Pa.   Super.    1994)    (citing

Commonwealth v. Fluharty, 632 A.2d 312 (Pa. Super. 1993)). A defendant

may knowingly and voluntarily plead guilty as a matter of strategy or

expedience even though he is unable or unwilling to admit guilt regarding the

crimes charged. Id. at 922. Thus, the court’s inquiry should focus on whether

the appellant understood what he was doing by specifically looking at the plea

colloquy to determine whether he understood the plea. Id.

      The PCRA court addressed Appellant’s claim of ineffective assistance of

counsel with the following cogent analysis in its opinion filed pursuant to

Pa.R.A.P. 1925(a):

             A thorough review of the record in the instant matter
      supports the [PCRA c]ourt’s conclusion that [Appellant] failed to
      show that counsel’s stewardship resulted in an unknowing,
      involuntary or unintelligent plea. [Appellant] was extensively
      questioned at the May 5, 2017 guilty plea hearing to ensure the
      soundness of his decision. Further, the validity of his responses,
      as well as his review and comprehension of the signed written
      guilty plea colloquy, was confirmed at the January 29, 2019 PCRA
      hearing.

            [Appellant] claims that based on counsel’s advice, he agreed
      to plead guilty and to request that his state sentence run
      concurrently to his federal sentence, so that he could serve the
      entirety of the state sentence in the federal facility. As the record

                                      -7-
J-S60038-19


      clearly shows, however, prior to the [c]ourt’s acceptance of
      [Appellant’s] guilty plea, [Appellant] was fully informed that the
      [c]ourt was not bound by any agreements reached by the parties
      regarding sentencing, but could instead impose any sentence it
      saw fit, and that the [c]ourt could not guarantee that [Appellant]
      would serve his state sentence entirely in a federal facility. N.T.
      5/5/17, at 6-8; N.T. 1/29/19 at 13-14. Guilty Plea Agreement and
      Colloquy of Defendant signed 5/5/17 at 2-3. Thus[, Appellant]
      was clearly informed that whatever assumptions he and counsel
      had made regarding the sentence did not bind the [c]ourt, and
      would not necessarily come to pass. After being so informed and
      acknowledging receipt of that information, [Appellant]
      nevertheless chose to go forward with the plea process. As such,
      he cannot now claim that his counsel’s stewardship led to his entry
      into a guilty plea that was not knowing, voluntary and intelligent.

PCRA Court Opinion, 5/24/19, at 4-5.

      Our review of the record belies Appellant’s assertion that he was induced

by ineffective defense counsel to enter his plea involuntarily. The following

portion of the oral guilty plea colloquy informs our conclusion:

      [THE COURT]: Has anyone promised you anything to plead guilty
      other than your plea agreement?

      [APPELLANT]: Yes.

      [THE COURT]: Okay. What other promises were made to you
      other than your plea agreement? Is somebody promising you
      something to get [you to] plead guilty today, or are you pleading
      of your own free will?

      [APPELLANT]: Well, I was promised a certain sentence with
      respect to my plea, yes.

      [THE COURT]: Okay.

            THE COURT: What is the sentence --




                                     -8-
J-S60038-19


              [ASSISTANT ATTORNEY GENERAL]: Judge, he may
              be referencing Subparagraph 4[B][1] of the guilty plea
              agreement in which the Commonwealth has agreed
              not to oppose [Appellant’s] request to serve any
              sentence imposed by this [c]ourt concurrently with
              the sentence he’s currently serving in Federal Court.

              THE COURT: Okay. Is that what you’re referring to,
              a concurrent sentence?

              [APPELLANT]: Yes. For the most part, yes.

              THE COURT: Okay. You said for the most part. Are
              there any other promises that were made to get you
              to plead guilty today?

              [APPELLANT]: Aside from the concurrent sentence,
              the fact that I wouldn’t serve any time in a state
              penitentiary.

              THE COURT: I’m not sure that – is that agreed to?

              [ASSISTANT ATTORNEY GENERAL]:            Not by the
              Commonwealth, Your Honor.

N.T., 5/5/17, at 6-8 (emphasis added). This exchange among Appellant, the

trial court, and the assistant attorney general establishes that Appellant was



____________________________________________


1 The written guilty-plea agreement and colloquy contain the following term
and condition at Subparagraph 4(B):

       B. The Commonwealth will not oppose [Appellant’s] request to
       the sentencing court that any term of incarceration be served
       concurrently with the sentence of incarceration imposed upon
       [Appellant] by the United States District Court for the Middle
       District of Pennsylvania in the case of United States of America v.
       Ronald Drayton, 3:14-CR-00305-EMK-4.

Guilty Plea Agreement and Colloquy, 5/5/17, at 2, ¶4(B) (emphases in
original).

                                           -9-
J-S60038-19


informed that the Commonwealth was not agreeing with Appellant’s

suggestion that he would not serve any time in a state prison. Accordingly,

we conclude that, prior to entry of his plea, Appellant was aware that there

was no promise that he would not serve a portion of his sentence in state

prison.

      Moreover, the written guilty-plea colloquy contains the following

acknowledgement, which further restrains Appellant’s argument that he

entered his guilty plea in anticipation of any particular sentence:

      8. THE SENTENCING COURT IS NOT BOUND BY ANY TERM AS TO
      SENTENCE CONTAINED IN THIS AGREEMENT. I acknowledge that
      any terms related to a sentence set forth in paragraph 4 above
      are not binding on the [c]ourt and I have not been guaranteed a
      specific sentence in exchange for this plea. The [c]ourt retains
      the power to decide my sentence.

Guilty Plea Agreement and Colloquy, 5/5/17, at 3, ¶8 (capitalization in

original).

      Hence, the certified record reflects Appellant was informed at the guilty

plea hearing that the Commonwealth did not agree with Appellant’s

understanding that he would serve his sentence only in federal prison. In

addition, the signed written colloquy acknowledges that Appellant was not

guaranteed a specific sentence in exchange for his guilty plea. Consequently,

there is no support for the assertion that Appellant’s guilty plea was based

upon trial counsel’s promise of a particular sentence being served in a




                                     - 10 -
J-S60038-19


particular prison.2 Therefore, there is no merit to the underlying claim that

trial counsel was ineffective in advising Appellant to enter the guilty plea.3

Again, the law does not require that Appellant be completely satisfied with the

outcome of his decision to plead guilty. Baldwin, 760 A.2d at 885. The law

only requires that a plea be voluntary, knowing, and intelligent. Id.

       Thus, after examining the totality of circumstances surrounding the

entry of the plea, we conclude that Appellant had a full understanding of the

nature and consequences of his plea and that he knowingly and voluntarily

decided to enter the plea. Accordingly, he has failed to demonstrate that the

underlying claim is of arguable merit.


____________________________________________


2 The dissent contends that “Appellant was repeatedly told by counsel that
[the state sentence would run while the federal sentence was being served]
as an automatic consequence of [Appellant’s] plea. Dissenting Memorandum
at 7. However, there is no evidence of record that counsel “repeatedly” gave
such advice prior to the entry of the plea. Moreover, establishing this
allegation is hindered by the reality that Appellant failed to call plea counsel
as a witness at the PCRA hearing. Therefore, in order to support its
conclusion, the dissent is left to rely on portions of the transcript that occurred
after the entry of Appellant’s guilty plea and during the time of sentencing.

3 With regard to whether Appellant entered his plea voluntarily on the advice
of counsel that “was within the range of competence demanded of attorneys
in criminal cases,” we observe that there was confusion among plea counsel,
the Assistant Attorney General, and the trial court regarding Appellant’s
sentence. N.T., 5/5/17, at 8, 21-24. For example, the trial court stated, “The
24 months [minimum state sentence], all of this is going to run out; and
[Appellant is] still going to be in jail on his federal sentence.” Id. at 24. This
confusion by the various entities present at the plea hearing suggests that
plea counsel’s advice was not outside of the range of competence demanded
of attorneys in criminal cases. Allen, 833 A.2d at 802.



                                          - 11 -
J-S60038-19


       We also address the second and third prongs of the ineffectiveness test,

i.e., whether counsel’s action or inaction lacked a reasonable basis designed

to effectuate Appellant’s interest and whether Appellant suffered prejudice.4

With regard to the second prong, we have reiterated that trial counsel’s

approach must be “so unreasonable that no competent lawyer would have

chosen it.” Commonwealth v. Ervin, 766 A.2d 859, 862-863 (Pa. Super.

2000). Again, where a defendant enters his plea on the advice of counsel,

“the voluntariness of the plea depends on whether counsel’s advice ‘was within

the range of competence demanded of attorneys in criminal cases.’” Allen,

833 A.2d at 802.

       As the United States Supreme Court explained in Strickland v.

Washington, 466 U.S. 668 (1984), counsel’s strategic decisions must be

examined in light of the known facts and what prevailing professional norms

required at the time of the plea.

             [A] court deciding an actual ineffectiveness claim must
       judge the reasonableness of counsel's challenged conduct on the
       facts of the particular case, viewed as of the time of counsel's
       conduct. A convicted defendant making a claim of ineffective
____________________________________________


4 We note that a “failure to satisfy any prong of the ineffectiveness test
requires rejection of the claim of ineffectiveness.” Commonwealth v.
Daniels, 963 A.2d 409, 419 (Pa. 2009) (citing Commonwealth v. Sneed,
899 A.2d 1067 (Pa. 2006)). Therefore, in light of the fact that Appellant failed
to prove the first prong of the ineffectiveness test, we need not address the
remaining two prongs. However, we observe that in its application for
reargument, the Commonwealth specifically focused on the prejudice prong
of the ineffectiveness test. Application for Reargument, 1/9/20, at 5-9.
Accordingly, out of an abundance of caution, we will address the second and
third prongs of the ineffectiveness test in this Memorandum.

                                          - 12 -
J-S60038-19


        assistance must identify the acts or omissions of counsel that are
        alleged not to have been the result of reasonable professional
        judgment. The court must then determine whether, in light of all
        the circumstances, the identified acts or omissions were outside
        the wide range of professionally competent assistance. In making
        that determination, the court should keep in mind that counsel’s
        function, as elaborated in prevailing professional norms, is to
        make the adversarial testing process work in the particular case.

Id. at 690.

        As previously indicated, Appellant failed to present plea counsel as a

witness at his PCRA hearing. Our review of the record reveals no indication

as to why counsel was not called as a witness.         This hampers our review

because Appellant has relied upon a letter from counsel, dated seven months

before the entry of the guilty plea as support for the allegation that plea

counsel repeatedly misrepresented where Appellant would be serving his

sentence.5 Hence, any advice or representations by counsel during the period


____________________________________________


5   The complete text of the body of the letter in question is as follows:

              Enclosed is a copy of the fingerprint analysis and handgun
        analysis that was provided to me by the Attorney General’s office.

             Also, I was able to get your dispositional hearing moved to
        November. Hopefully, you will be sentenced by then and we can
        proceed with the state case and put this behind you. I got
        Barney Anderson to agree to give you less time in your
        state case than your federal so that you will never serve
        any time in a state prison nor ever be on state parole.

               Wishing you all the best with the federal case and I’m sure
        you’ll be happy to put this all behind you and move forward with
        your life.

Letter, 10/5/16, at 1 (emphasis added).

                                          - 13 -
J-S60038-19


between the letter and the guilty plea hearing are strikingly missing from the

record due to the fact that Appellant failed to present counsel as a witness.

As we previously stated, claims of ineffective assistance of counsel are not

self-proving. Wharton, 811 A.2d at 986. Hence, we conclude that Appellant

has failed to meet this prong of the ineffectiveness test.

      Last, we address the prejudice prong. We are mindful that prejudice

requires proof that there is a reasonable probability that, but for counsel’s

error, the outcome of the proceeding would have been different. Pierce, 786

A.2d at 213. In Commonwealth v. Mallory, 941 A.2d 686 (Pa. 2008), our

Supreme Court explained that, where a claim of ineffective assistance involves

the waiver of a constitutional right at the plea stage of the proceedings, the

petitioner does not have to demonstrate that the outcome of a jury trial would

have been more favorable than the course chosen. Id. at 703. Rather, as

the Court in Mallory observed, “[The Hill v. Lockhart, 474 U.S. 52 (1985)]

Court focused on the outcome of the guilty plea proceeding and did not require

the defendant to demonstrate that but for counsel’s error, he would not have

pled guilty and would have achieved a better outcome at trial.” Mallory, 941

A.2d at 703 (emphasis in original). Rather, the term “result of the

proceedings” refers to “the result of the trial stage where the alleged

ineffectiveness took place, and not necessarily the ultimate verdict.” Id.

      Likewise, we have stated the following:

      [T]o establish prejudice, the defendant must show that there is a
      reasonable probability that, but for counsel’s errors, he would not

                                     - 14 -
J-S60038-19


      have pleaded guilty and would have insisted on going to trial. This
      is not a stringent requirement. The reasonable probability test
      refers to a probability sufficient to undermine confidence in the
      outcome.

Commonwealth v. Brown, ___ A.3d ___, 2020 PA Super 169, at *8-9 (Pa.

Super. filed July 14, 2020) (quoting Commonwealth v. Velazquez, 216 A.3d

1146, 1149-1150 (Pa. Super. 2019)) (quotation marks and citations omitted).

“Reasonable probability” is established when a petitioner shows that he “would

have opted to go to trial rather than plead guilty had he been given legally

sound advice.” Commonwealth v. Barndt, 74 A.3d 185, 196 (Pa. Super.

2013). Moreover, when the record supports the PCRA court’s determination

regarding whether a petitioner established a reasonable probability that he

would not have pled guilty, this Court has affirmed the decision of the PCRA

court. Brown, ___ A.3d at ___, 2020 PA Super 169 at *15.

      Our review of the certified record reflects Appellant indicated at the

PCRA hearing that had he known he would still have to go to state prison to

“go through the parole process,” he would not have pled guilty. N.T., 1/29/19,

at 9-10. Therefore, we next consider whether the result of the proceedings

would have been different, i.e., that Appellant would not have pled guilty and

would have insisted on going to trial.

      Our analysis is informed by this Court’s decision in Commonwealth v.

Johnson, 179 A.3d 1153 (Pa. Super. 2018), wherein we addressed an

ineffective assistance of counsel claim related to the entry of a guilty plea. In

Johnson, the “[a]ppellant faced three separate criminal informations

                                     - 15 -
J-S60038-19


charging three counts of robbery, in addition to various violations of the

Uniform Firearm Act. Counsel negotiated a plea to two robbery counts, with

the Commonwealth withdrawing all other charges.”           Id. at 1161.     In

concluding that the PCRA court correctly rejected the appellant’s claim of

ineffective assistance, we stated the appellant “has failed to demonstrate why

he would have rejected that plea and elected to face all of those charges.” Id.

       Here, Appellant was charged with eight criminal counts pertaining to a

shooting at a crowded nightclub. As previously stated, Appellant was charged

with one count of persons not to possess, use, manufacture, control, sell or

transfer firearms, a second-degree felony; one count of firearms not to be

carried without a license, a third-degree felony; and six counts of REAP, a

second-degree misdemeanor. If Appellant had not entered the guilty plea and

instead proceeded to trial, there is the possibility that he could have been

convicted of all eight of the crimes charged. Following such convictions, the

sentencing court could have imposed the maximum sentences for each crime

and instructed that they run consecutively. Thus, had he proceeded to trial

and been convicted of all charges, Appellant could have received a maximum

aggregate term of incarceration of twenty-nine years.6 Instead, upon entering

____________________________________________


6 We note that the second-degree felony charge carries a maximum penalty
of ten years of incarceration. 18 Pa.C.S. § 1103(2). The third-degree felony
charge carries a maximum sentence of seven years. 18 Pa.C.S. § 1103(3).
The six second-degree misdemeanor charges each carry a maximum term of
incarceration of two years. 18 Pa.C.S. § 1104(2). Accordingly, Appellant’s



                                          - 16 -
J-S60038-19


his guilty plea to a single count of carrying firearms without a license, a third-

degree felony, the trial court sentenced Appellant to serve a term of

incarceration of two to four years, and the Commonwealth did not object to

the sentence running concurrently with Appellant’s federal sentence.

Appellant has failed to demonstrate why he would have rejected the plea and

elected to face the eight charges and the risk of receiving the maximum

sentences to which he would have been subjected. Johnson, 179 A.3d at

1161.

        In addition, in denying Appellant’s PCRA petition, the PCRA court

indicated that it was doing so based upon the credibility of the testimony

offered at the PCRA hearing.         At the PCRA hearing, Appellant indicated he

would not have pled guilty had he known that he would have had to go through

the state parole process. Specifically, the following transpired at the PCRA

hearing during Appellant’s testimony:

        Q. So your understanding is that … you will still have to go in the
        state prison to go through the parole process?

        A. Based on the way they explained it to me, yes.

        Q. And had you known that, would you have pled guilty?

        A. No.

N.T., 1/29/19, at 10.



____________________________________________


aggregate maximum sentence, if run consecutively, could have been twenty-
nine years of incarceration.

                                          - 17 -
J-S60038-19


      Subsequently, the Commonwealth offered the following argument at the

conclusion of the PCRA hearing:

            On the prejudice standard moreover, it’s [Appellant’s]
      obligation to show that at the time he was agreeing to the plea,
      had he known that there was a risk that he should have had to go
      back into the state system for a matter of days or months, long
      enough to qualify for parole, that he would have rejected the plea.

            Now, that would have meant, first of all, facing eight counts
      rather than one because, as part of the plea agreement, the
      Commonwealth agreed to dismiss seven out of eight counts.

            It also meant that instead of the Commonwealth agreeing
      not to oppose having the state sentence made consecutive to the
      federal sentence, the Commonwealth would have been free to
      oppose that. And if the judge had agreed to that at sentencing,
      then [Appellant] would not be looking at getting out of federal
      prison in order to do whatever was necessary to get state parole.
      He would have been looking at starting his minimum term in state
      court in the state prison system, which would have meant two
      years at a minimum. That’s if, of course, the [c]ourt did not wind
      up finding him guilty of the other counts and imposing an even
      higher sentence.

            So with all this facing him, it’s not plausible for
      [Appellant] to say that [he] would have rather faced an
      unknown number of years in state prison after finishing [his]
      federal sentence as opposed to the risk of having to go back into
      the state prison system temporarily in order to get processed for
      parole.

Id. at 22-24 (emphasis added).

      Thereafter, the PCRA court made the following determination:

             Based upon the [c]ourt’s review of what is in the [PCRA]
      petition, the briefs and filings of the parties, and what the [c]ourt
      finds to the credible evidence and testimony presented at the
      hearing today, the [c]ourt will hereby deny and dismiss
      [Appellant’s PCRA] Petition.

Id. at 25.

                                     - 18 -
J-S60038-19


      Thus, after considering the evidence and testimony, coupled with the

arguments of the parties, the PCRA court made its credibility determinations

against Appellant and denied relief. Likewise, upon review of the record before

us, we conclude that, despite his self-serving testimony, Appellant has not

established that there is a reasonable probability that he would have rejected

the plea offer and proceeded to a trial. We discern no abuse of discretion by

the PCRA court or basis upon which to disturb the PCRA court’s determination

with regard to credibility. See Brown, ___ A.3d at ___, 2020 PA Super. 169

at *14-15 (concluding PCRA court did not abuse its discretion in granting PCRA

relief because the record supported the determination that the appellant met

his burden of showing a reasonable probability that he would have rejected

the plea offer). Accordingly, we conclude Appellant has failed to demonstrate

that he suffered prejudice from counsel’s actions with regard to the guilty plea.

      In conclusion, Appellant has failed to satisfy the ineffective-assistance-

of-counsel test. Therefore, Appellant’s claim of ineffective assistance lacks

merit.




                                     - 19 -
J-S60038-19


Order affirmed.

     Judge Stabile joined this Memorandum.

     Judge Pellegrini filed a Dissenting Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/11/2020




                                 - 20 -